DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Response dated July 13, 2021. Claims 1-3, 5-7, and 9-15 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 20, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendments
In response to Applicant’s amendments dated July 13, 2021, Examiner withdraws all of the previous rejections regarding claim 16 (now canceled); and maintains all of the remaining previous rejections.

Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive.

Applicant argues that the claims do not recite abstract ideas; see Response at p. 8. More specifically, Applicant argues that the claims are not methods of organizing human activity; see Response at p. 8. While examiner does not necessarily agree with this assertion, Examiner notes that the 35 U.S.C. 101 rejection is made under the “mental processes” subcategory rather than the “organizing human activity” subcategory, but will respond as if the arguments are directed toward the present rejections. 

Applicant argues that the claims are dissimilar to the examples listed in the 2019 PEG; see Response at p. 8. More specifically, Applicant argues that the types of searching claimed are clearly not activities performed by humans; see Response at p. 8. Examiner respectfully disagrees.  To reiterate the mapping found below: at least one of the one or more facilities or the one or more alternate facilities are searched based on (i) a type of a vehicle of the first user (a user is aware of any limitations his or her vehicle may have) and (ii) accessory information of each facility (a user may remember a lack of parking at a facility he or she wants to go to), the accessory information being related with a vehicle. Therefore, these steps may be performed within the mind of a human. Examiner accordingly maintains the rejections. 

Applicant argues that the claims are not related to organizing human activity, because they are instead related to, for example, selecting a facility conforming to a condition as stopover via-point between a departure place and a destination; see Response at p. 9. However, the examples portrayed are not claimed and are therefore unpersuasive. Examiner maintains the rejections. 

Applicant argues that the claims integrate the exception into a practical application of that example and uses a quote from the specification for support; see Response at p. 9. At least because the supporting information is not claimed, Examiner is unpersuaded and maintains the rejections. 

Applicant argues that Koo fails to disclose searching for one or more alternate facilities which are available when a destination is unavailable; see Response at p. 9. More specifically, Applicant argues that the Koo and Crook combination fails to disclose when the one or more facilities includes one or more unavailable facilities which are unavailable on a departure date and time or on a predicted arrival date and time to the each of the one or more facilities due to at least one of a period, weather, or business date and time of each of the pone or more facilities, search for one or more alternate facilities which are available; see Response at p. 9-10. Examiner respectfully disagrees. Koo teaches that, in a case where there are multiple destinations, each destination is searched and, if constraints prevent the first destination from being available, moving on to the next one until one meets the criteria; see at least [0024]. For example, the user request A, B, and C to be in order. The software searches A and finds that it is unavailable to go to first. The software then searches B, as an alternative, and finds that it fits the criteria to be the first stop on the route. Where one or more of the facilities are unavailable, one or more alternative facilities is searched—which reads on the claim, as drafted. Therefore, Examiner is unpersuaded and maintains the rejections.

The remaining arguments are the same or similar to those discussed above and are unpersuasive for at least the same reasoning. Therefore, Examiner is unpersuaded and maintains the rejections. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-7, and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new amendment an information processing apparatus comprising: a drive device, an auxiliary storage device, a memory device…and an interface device connected to one another through a bus is considered new matter. As explained in [0033] of the present specification, the information processing apparatus is an example of a terminal 10. The hardware description incorporated into the described amendment can be found in [0040] of the present specification. However, paragraph 40 relates to what server 20 comprises rather than what terminal 10 comprises. As found at least in Fig. 1, the terminals (denoted by symbols 10-1 and 10-2) and servers (denoted by symbols 20, 30, and 40) are not the same components and cannot be interchanged. While Applicant may be their own lexicographer, it is improper to call the same element more than one name and/or to call different elements the same name (as is the case when attempting to claim information processing apparatus components as elements of each terminal 10, even though the specification only describes those 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, and 9-16 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward an apparatus, claim 13 is directed toward a method, and claim 14 is directed toward a non-transitory storage medium. Therefore, each of the independent claims 1, 13, and 14 along with the corresponding dependent claims, claims 2-3, 5-7, 9-12, and 16, is directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1, 13, and 14 are also directed to an abstract idea without significantly more, because the claims are directed to a mental process. Using the language of independent claim 13 to illustrate, the limitations of  
acquire a departure place and a destination, the departure place and the destination being designated by a first user (a user may mentally note where to depart and where the destination will be); 
search, based on information shared by a second user different from the first user through a social networking service, for one or more facilities to pass through between the departure place and the destination among facilities located within a predetermined range from a first route, the first route being a route from the departure place to the destination (a user may mentally note which place a social media friend has been to and think about whether the place is close to the route),
when the one or more facilities includes one or more unavailable facilities which are unavailable on a departure date and time or on a predicted arrival date and time to the each of the one or more facilities due to at least one of a period, weather, or business date and time of each of the one or more facilities, search for one or more alternate facilities which are available (a person many think about what hours a place is or would likely be open based on at least past experience and think about which places would be available during the time the person wants to go), and
search for a second route from the departure place to the destination with the one or more alternate facilities as a via-point and display the second route on a terminal device used by the first user (a person may choose an alternate route based on knowledge of when places are open and/or based on weather or another concern. The route may be mentally generated and thought about by the person), wherein 
at least one of the one or more facilities or the one or more alternate facilities are searched based on (i) a type of a vehicle of the first user (a user is aware of any limitations his or her vehicle may have) and (ii) accessory information of each facility (a user may remember a lack of parking at a facility he or she wants to go to), the accessory information being related with a vehicle; and 
the type of the vehicle of the first user is a type of a vehicle owned by the first user (the user is mentally aware if he or she is the owner of a vehicle).

Under Step 2A, Prong One, independent claims 1, 13, and 14 recite, in part, an apparatus, a method, and a non-transitory storage medium. Other than reciting a storage medium, a display (wherein the display is merely insignificant post solutionary activity), a drive device, an auxiliary storage device, a memory device, a central processing unit, and an interface device, a bus, and an information processing apparatus, nothing in the claims precludes the steps from being directed toward mental processes. Therefore, claims 1, 13, and 14 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1, 13, and 14 recite the additional elements of a storage medium, a display (wherein the display is merely insignificant post solutionary activity), a drive device, an auxiliary storage device, a memory device, a central processing unit, and an interface device, a bus, and an information processing apparatus.  These limitations amount to implementing the abstract idea on a computer and/or relate to the particular environment/field of use for the invention.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements of a storage medium and an information processing apparatus are not integrated into the claims as a whole, claims 1, 13, and 14 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional 

Dependent claims 2-3, 5-7, 9-12, and 15-16 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-3, 5-7, 9-12, and 15-16 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-3, 5-7, 9-12, and 15-16 are patent ineligible.

Examiner notes that the information sharing aspect found in dependent claim 12 is also insufficient for overcoming the 35 U.S.C. 101 rejection. Courts have determined that mere data communication steps that can be performed entirely on one or more generic computers are considered to be abstract ideas; see MPEP 2106.05(d)(II)(i) "receiving or transmitting data over a network," and (iv) "storing and retrieving information in memory"; see also MPEP 2106.05(d)(II)(ii) "performing repetitive calculations."
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 9, and 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0283889 (hereinafter, “Koo”) in view of U.S. Pub. No. 2006/0036363 (hereinafter, “Crook”).

Regarding claim 1, Koo discloses an information processing apparatus comprising: 
a drive device, an auxiliary storage device, a memory device, a central processing unit (CPU), and an interface device connected to one another through a bus, (see at least [0041], [0121]-[0122], and [0127]), the CPU being programmed to: 
acquire a departure place and a destination, the departure place and the destination being designated by a first user (see at least [0024] and [0037]; the user travels from a geolocation to a destination which are both designated by the user); 
search, based on information shared by a second user different from the first user through a social networking service (see at least [0050]; the social network may be used to acquire geolocations (i.e., facilities) shared by friends and family (i.e., second user)), for one or more facilities to pass through between the departure place and the destination among facilities located within a predetermined range from a first route (see at least [0050] and [0072] the social network results may be part of the search results for finding geolocations near to the destination. As shown in the example nearby shop (i.e., facility) may be close enough to the destination to stop at before arriving at the designation within a predetermined time. The predetermined time is equivalent to a predetermined range, because it limits the range outside of the route the user may travel and still reach the destination on time), the first route being a route from the departure place to the destination (see at least [0072]; the route is a route from the departure place to the destination);
when the one or more facilities includes one or more unavailable facilities which are unavailable on a departure date and time or on a predicted arrival date and time to the each of the one or more facilities due to at least one of a period, weather, or business date and time of each of the one or more facilities, search for one or more alternate facilities which are available (see at least [0024], [0029], [0035], [0037], and [0050]; times the facilities are closed, weather expected at the time of arrival and other relevant information is acquired and used during the search for a facility, and the search results take into account the applicable constraints resulting in the results fitting the constraints), and 
search for a second route from the departure place to the destination with the one or more alternate facilities as a via-point (see at least [0078] and [0099]; a second route may be determined which goes to all of the requested geolocations in a way that best suites the user’s intent and fits into the requested constraints for each geolocation), and 
display the second route on a terminal device (see at least [0027] and [0079]; the route(s) may be displayed on a user device/vehicle device (i.e., terminal device)) used by the first user wherein, at least one of the one or more facilities or the one or more alternate facilities are searched based on…and (ii) accessory information of each facility, the accessory information being related with a vehicle (see at least [0041]; the parking hours (i.e., accessory information of the facility) of a location may be included as constraining criteria)
However, Koo does not explicitly teach (i) a type of a vehicle of the first user…, and the type of the vehicle of the first user is a type of a vehicle owned by the first user.
	Crook, in the same field of endeavor, teaches searching based on (i) a type of a vehicle of the first user (see at least [0007]; the type of vehicle may include information such as the weight of the vehicle, length of the vehicle, etc.)… and the type of the vehicle is a type of vehicle owned by the first user (see at least [0027]; information may be included regarding the vehicles belonging to specific users). 
	One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Koo with the teachings of Crook in order to provide additional constraints for route determinations; see at least Crook at [0007] which constrains the route based on the type of vehicle allowed on the route. 

Claims 13 and 14 are essentially the same in scope to claim 1 and are rejected under substantially the same reasoning as claim 1.

Regarding claim 2, Koo as modified by Crook teaches all of the limitations of claim 1. Additionally, Koo discloses wherein the CPU is further programmed to search for the second route from the departure place to the destination with a facility selected by the first user among at least one of the one or more facilities or the one or more alternative facilities searched by the facility search unit as the via-point (see at least [0059] and [0083]; the user selects one or more facilities and the CPU generates a new route based on the selection(s)). 

Regarding claim 3, Koo as modified by Crook teaches all of the limitations of claim 1. Additionally, Koo discloses wherein the CPU is further programmed to search, based on (i) weather predicted for a position of each facility on a predicted arrival date and time to each facility (see at least [0064]; expected arrival time is cross-checked with weather forecasts), and (ii) predetermined recommended weather set in advance for each facility (see at least [0030]; a desired weather for a destination may be provided by user constraints), for at least one of the one or more facilities or the one or more alternative facilities to pass through between the departure place and the destination (see at least [0064]; the weather is checked for geolocations (i.e., facilities) between the start and destination of the route).

Regarding claim 5, Koo as modified by Crook teaches all of the limitations of claim 1. Additionally, Koo discloses wherein the CPU is further programmed to search, based on an attribute of the first user, for at least one of the one or more facilities or the one or more alternative facilities to pass through between the departure place and the destination (see at least [0025] and [0043]; user attributes/personal information may be used in the search for geolocations on the route).

Regarding claim 6, Koo as modified by Crook teaches all of the limitations of claim 1. Additionally, Koo discloses wherein the CPU is further programmed to search, based on (i) a departure date and time designated by the first user (see at least [0042]; the search includes a recognition of respective departure times selected by the user) and (ii) a predetermined recommended period set in advance for each facility or a business date and time of each facility, for at least one of the one or more facilities or the one or more alternative facilities to pass through between the departure place and the destination (see at least Fig. 1 and [0042], [0050], and [0052]; each geolocation includes information based on business hours, peak hours, etc. which is included in the search for geolocations on the route between the departure and destination).

Regarding claim 7, Koo as modified by Crook teaches all of the limitations of claim 6. Additionally, Koo discloses wherein the CPU is further programmed to display the one or more unavailable facilities facility with a warning display (see at least Fig. 18, [0052] and [0112]; the display notifies the user when one or more geolocations triggers a time constraint (e.g., unavailable due to business hours) or some other user constraint).

Regarding claim 9, Koo as modified by Crook teaches all of the limitations of claim 6. Additionally, Koo discloses wherein the CPU is further programmed to, based on at least one of (i) weather predicted for a position of each facility on the predicted arrival date and time to each facility (see at least [0064]; expected arrival time is cross-checked with weather forecasts), (ii) the departure date and time designated by the first user and the predetermined recommended period set in advance for each facility or the business date and time of each facility (see at least Fig. 1 and [0042], [0050], and [0052]; each geolocation includes information based on business hours, peak hours, etc. which is included in the search for geolocations on the route between the departure and destination), and (iii) an attribute of the first user (see at least [0025] and [0043]; user attributes/personal information may be used in the search for geolocations on the route), determine that the one or more facilities includes the one or more unavailable facilities (see at least [0027] and the publication generally; unavailable facilities are determined when the user constraints are triggered which may be triggered based on the weather, store hours, attributes of the user, etc.).

Regarding claim 11, Koo as modified by Crook teaches all of the limitations of claim 5. Additionally, Koo discloses wherein the CPU is further programmed to search, based on the attribute of the first user including at least one of sex, age, a residential area, a vehicle type, a family structure, a moving history, and a destination setting history of the first user, for at least one of the one or more facilities or the one or more alternative facilities to pass through between the departure place and the destination (see at least [0039] and [0043]; user attributes/personal information may be used in the search for geolocations on the route including, at least, a destination history such as “home” or “work” of the user which are used for searching for the geolocations between departure and destination geolocations).

Regarding claim 15, Koo as modified by Crook teaches all of the limitations of claim 1. Additionally, Crook teaches wherein the accessory information of each facility comprises a width of a parking space in a parking lot of each facility or a width of a road, on which the vehicle travels until arrival at each facility (see at least [0007]; the route is determined to be wide enough for the width of a vehicle along the route).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Crook in further view of U.S. Pub. No. 2018/0170392 (hereinafter, “Yang”)

Regarding claim 10, Koo as modified by Crook teaches all of the limitations of claim 6. Additionally, Koo discloses wherein the CPU is further programmed to, based on at least one of (i) weather predicted for a position of each facility on the predicted arrival date and time to each facility (see at least [0064]; expected arrival time is cross-checked with weather forecasts), (ii) the departure date and time designated by the first user and the predetermined recommended period set in advance for each facility or the business date and time of each facility (see at least Fig. 1 and [0042], [0050], and [0052]; each geolocation includes information , and (iii) an attribute of the first user (see at least [0025] and [0043]; user attributes/personal information may be used in the search for geolocations on the route). 
However, neither Koo nor Crook explicitly teaches calculate a score of the facility of the via-point, and in a case where the score is equal to or lower than a predetermined threshold, determine that the one or more facilities includes the one or more unavailable facilities.
Yang, in the same field of endeavor, teaches calculate a score of the facility of the via-point, and in a case where the score is equal to or lower than a predetermined threshold, determine that the one or more facilities includes the one or more unavailable facilities (see at least [0029]; the content items may be ranked based on the attribute/constraint information and only content above a certain ranking threshold may be selected to present to the user).
One of ordinary skill in the art, before the time of filing, would be motivated to further modify the disclosure of Koo with the teachings of Yang in order to assist in optimal presentation of search results to the user; see at least Yang at [0029]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Crook in further view of U.S. Pub. No. 2010/0312464 (hereinafter, “Fitzgerald”; already of record).

Regarding claim 12, Koo as modified by Crook teaches all of the limitations of claim 1. However, neither Koo nor Crook explicitly teaches wherein the CPU is further programmed to share the second route with a third user different from the first user, through a social networking service.
wherein the CPU is further programmed to share the second route with a third user different from the first user, through a social networking service (see at least [0021] and [0165]; a route may be shared with friends or fellow travelers via social networking sites).
One or ordinary skill in the art, before the time of filing, would have been motivated to further modify the disclosure of Koo with the teachings of Fitzgerald in order to allow sharing of routing information; see at least Fitzgerald at [0021]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663


/THOMAS E WORDEN/Primary Examiner, Art Unit 3663